Citation Nr: 0406880	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service connected headaches and a left eye 
disability.  

2.  Entitlement to service connection for a right eye 
disability.  

3.  Entitlement to a disability rating in excess of 30 
percent for aphakia, with impaired vision and chorioretinal 
changes of the left eye.  

4.  Entitlement to a compensable rating for ptosis of the 
left upper eyelid.  

5.  Entitlement to a disability rating in excess of 10 
percent for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to May 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for depression, claimed 
as secondary to headaches and a left eye disability, and a 
right eye disability.  The veteran was denied increased 
ratings for his headaches and aphakia, with impaired vision 
and chorioretinal changes, of the left eye.  Finally, the 
veteran was awarded service connection, with a noncompensable 
initial rating, for ptosis of the left eye.  He responded 
with a timely Notice of Disagreement regarding these 
determinations, and was provided a Statement of the Case by 
the RO.  The veteran then filed a timely substantive appeal, 
perfecting his appeal.  

In December 2002, the veteran, accompanied by his wife, 
testified before the undersigned member of the Board.  
Thereafter, the Board remanded his appeal in July 2003 for 
additional development.  It has now been returned to the 
Board.  

All issues on appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the veteran if further action is required on the 
veteran's part.  


REMAND

The veteran's appeal was remanded by the Board in July 2003, 
as was noted above.  In its July 2003 remand, the Board 
ordered additional VA medical examinations to be performed.  
The evidence of record indicates such examinations were 
scheduled for September 2003, but thereafter the record does 
not reflect whether the scheduled examinations were actually 
held or not.  Without the requested examination reports, or 
any indication that the veteran failed to report for 
examination, the Board has no choice but to again remand this 
appeal to ensure compliance with its prior remand orders.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
the Board errs as a matter of law when if fails to ensure 
compliance with a prior remand order).  The Board also 
reminds the veteran that if he fails, without good cause, to 
report to a VA examination deemed necessary to substantiate 
his claim, the claim will be adjudicated based solely on the 
evidence of record.  See 38 C.F.R. § 3.655 (2003).  

Therefore, in light of the above, this appeal is remanded to 
the RO for additional development.  The issue of entitlement 
to an increased rating for his service-connected aphakia of 
the left eye remains inextricably-intertwined with the issue 
of service connection for a right eye disability, and will be 
held in abeyance pending requested development.  

This claim is remanded for the following additional 
development:  

1.	The veteran must be scheduled for a VA examination to 
evaluate his disabilities of the right and left eyes.  All 
diagnostic tests deemed necessary by the examiner should 
be performed, and the claims file should be reviewed in 
conjunction with the examination.  Regarding the right 
eye, the examiner should state, for any current disability 
of the right eye, whether it is likely, is as likely as 
not, or unlikely that such a diagnosis is due to or the 
result of the veteran's service-connected aphakia and 
chorioretinal changes of the left eye.  The term" as 
likely as not" does not mean within the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so evenly 
divided that it is as medically sound to find in favor of 
that conclusion as it is to find against it.  Regarding 
the veteran's left eye, the examiner should describe what 
degree of obstruction, if any, of the pupil results from 
the veteran's ptosis.  Also, any disfigurement of the left 
eyelid should also be described.  The medical basis for 
all opinions rendered should be given. 

2.	The veteran must be scheduled for a VA neurological 
examination to determine the severity and frequency of 
his headaches.  The claims folder should be reviewed by 
the examiner in conjunction with the examination.  All 
diagnostic tests deemed necessary by the examiner should 
be performed.  After evaluating the veteran, the 
examiner should discuss both the frequency, severity, 
and duration of the veteran's headaches, specifically, 
whether they involve prostrating attacks and, if so, 
their frequency.  Also, the examiner should note what 
effect, if any, the veteran's headaches have on his 
employability.  The medical basis for all opinions 
rendered should be given.

3.	After the examinations requested above have been 
accomplished and the reports associated with the claims 
folder, then the veteran must be scheduled for a VA 
psychiatric examination to determine the nature and 
etiology of any current psychiatric disability.  The 
claims folder should be reviewed by the examiner in 
conjunction with the examination.  After evaluating the 
veteran, and performing all necessary diagnostic tests, 
the examiner should list any current psychiatric 
disabilities present.  For each listed psychiatric 
disability, the examiner should stated whether it is as 
likely as not that such a disability is due to or the 
result of the veteran's service-connected aphakia and 
chorioretinal changes of the left eye, and/or his 
service-connected headaches.  The medical basis for all 
opinions rendered should be given.   

4.	The RO should review of the record and 
ensure that all notification and development 
actions required by the VCAA are fully 
satisfied, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), 38 C.F.R. § 3.159 
(2003), the recently enacted Veterans Benefits 
Act of 2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to submit 
additional evidence.  


5.	After the development requested above has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should again consider the 
veteran's pending claims in light of the 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

6.	If the veteran should fail to report to 
or cancel a scheduled examination, the RO 
should make sure that proper notice of the 
day and time of the scheduled examination 
was provided him at his current address of 
record and documentation of this should be 
made a part of the record.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




